EX-10 3 gptc.htm Filed By Filing Services Canada Inc. 403-717-3898

[gp-logo.gif] [sub-topright.gif]


GOLDEN PATRIOT COMMENCES EXPLORATION IN GOLD (GPTC:OTCBB)

 * Newmont Mining spent $500,000 bringing the project to drill ready status
   
   
 * At least two vein sets with up to 7,000 feet of strike length
   
   
 * Chip samples over one ounce of gold per ton and up to 2.24 ounces gold per
   ton
   
   

Get the complete report by filling out the information below: First Name: Last
Name: Email: Telephone: State/Province: For more information please call:
Investor Relations at 1.866.465.3616
Ask for your free report on Golden Patriot Corp., soon to be issued by a high
profile newsletter writer.